internal_revenue_service number release date index number - -------------------------------------- --------------------------------------- -------------------------------------------- ------------------------------------- department of the treasury washington dc person to contact ---------------------- --------- ------------- telephone number --------------------- refer reply to cc psi - plr-145697-05 date date ---------- -------------------------- ------------------------------------- --------------------------------------- --------------------------------------- legend trust --------------------------------------------------- x --------------------------------------------------- y state date a b c dear --------------------- correspondence submitted on behalf of trust by trust’s authorized representative requesting rulings under sec_704 sec_731 and sec_7701 of the internal_revenue_code currently holds a diversified portfolio of securities including without limitation i a voting shares of x ii b publicly traded limited voting shares of x iii marketable_securities the information submitted states that trust was created on date trust this responds to a letter dated date and subsequent ------------------- --------------- --------------- plr-145697-05 and other investments with an aggregate fair_market_value of more than dollar_figurec and iv cash and cash equivalents substantially_all of the marketable_securities excluding x stock and cash maintained in accounts for current trust administration_expenses and income distributions are held in numerous separate investment accounts with each investment account being managed by a professional investment manager subject_to defined investment objectives and guidelines for each investment account individual beneficiaries prior to trust’s termination the trustees of trust propose to transfer trust’s marketable_securities perhaps including the limited voting x stock to y a state limited_liability_company that was formed by trust y has not yet been funded and is wholly-owned by trust once funded it will be managed solely by the trustees of trust prior to trust’s termination trust represents that y will not elect to be treated as an association_taxable_as_a_corporation and therefore y will be treated as a disregarded_entity for federal_income_tax purposes trust will terminate after the death of every member of a specified group of upon the termination of trust the trustees of trust propose to distribute membership interests in y to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled rather than the actual individual securities trust states that the distribution of y interests by trust should be treated as i a non-taxable pro_rata distribution of y assets subject_to any related liabilities to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled as if such assets had been distributed outright from trust to the remainder beneficiaries followed by ii a deemed capital_contribution of those same assets by the remainder beneficiaries to y in a non-taxable exchange for interests in y after the distribution of interests in y to the remainder beneficiaries y will be converted to a partnership for federal tax purposes trust represents that y’s operating_agreement was drafted with the intent to comply with sec_704 and sec_704 it requires that a separate capital_account be established and maintained for each partner in accordance with the capital_account maintenance rules of sec_1_704-1 the agreement requires that on liquidation of y liquidating distributions will be made in accordance with the capital_account balances of the partners the agreement also contains a qualified_income_offset as defined by sec_1_704-1 except as required by sec_704 each partner will be allocated a pro_rata share of partnership income gain loss deduction and credit in accordance with the regulations under sec_704 additionally the agreement provides that the capital accounts of the partners will be increased or decreased to reflect a revaluation of the property of y on y's books upon the occurrence of a revaluation event revaluation events include a a contribution of money or other_property other than a de_minimis amount to y by a new plr-145697-05 or existing partner as consideration for an interest in y b the liquidation of y or a distribution of money or other_property other than a de_minimis amount by y to a retiring or continuing partner as consideration for an interest in y and c the end of each quarter in accordance with generally accepted industry accounting practices y will make revaluations at least annually in accordance with sec_1_704-3 trust expects that y will hire various managers to actively manage the investments each manager will manage their portfolio and make decisions about selling and buying securities based on their perception of opportunities in their sector thus trust expects y will have significant turnover in the composition of its portfolio the following are representations by trust regarding y when y converts to a partnership trust represents that y will qualify as a securities_partnership as defined in sec_1_704-3 the deemed contribution of the diversified portfolio of securities to y by the beneficiaries of trust will not be taxable under sec_721 because this deemed contribution will not result directly or indirectly in a diversification of the interests of the respective remainder beneficiaries diversification will not occur because each remainder beneficiary will be deemed to receive and then immediately recontribute to y a pro_rata share of each and every asset held in y immediately before distribution the securities contributed to y will be actively_traded within the meaning of sec_1_1092_d_-1 for purposes of making reverse sec_704 allocations y will adopt the partial netting approach as described in sec_1_704-3 all sec_704 and reverse sec_704 allocations made under the partial netting approach will at all times comply with sec_1 e vi y will consistently apply the partial netting approach to all of its qualified_financial_assets for all taxable years in which y qualifies as a securities_partnership the partial netting approach adopted by y will preserve the tax_attributes of each item of gain_or_loss realized by y each person that will own an interest directly or indirectly in y is currently subject_to federal_income_tax at the highest applicable tax_rate further each such person expects to continue to be subject_to federal_income_tax at the highest applicable tax_rate finally trust represents that contributions or revaluations of property and the corresponding allocations of tax items by y will not be made with a view to shifting the tax consequences of built-in_gain or built-in_loss among the partners in a manner that would substantially reduce the present_value of the partners' aggregate tax_liability trust requests the following rulings prior to the distribution of interests in y to the remainder beneficiaries y will be a disregarded_entity as long as it remains a single member limited_liability_company wholly-owned by trust and items of income deduction credit gains and losses with respect to assets held within y should be reported directly on trust’s federal_income_tax returns as if trust continued to hold y assets directly plr-145697-05 upon the final distribution of interests in y to the remainder beneficiaries y will be converted from a disregarded_entity to a partnership for federal tax purposes and distribution of y interests by the trust shall be treated as i a non-taxable pro_rata distribution of y assets subject_to any related liabilities to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled as if such assets had been distributed outright from trust to the remainder beneficiaries followed by ii a deemed capital_contribution of those same assets by the remainder beneficiaries to y in a non-taxable exchange for interests in y y’s use of the partial netting approach as defined in sec_1_704-3 for aggregating gains and losses from qualified_financial_assets for the purpose of making reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 y has permission to aggregate built-in gains and losses from qualified_financial_assets contributed to y by a partner with built-in gains and built-in losses from revaluations of qualified_financial_assets held by y for purposes of making allocations under sec_704 and sec_1_704-3 after termination of trust and distribution of y interests in-kind distributions of qualified_financial_assets from y to one or more of its members should not be deemed a distribution of money under sec_731 as a result an in-kind distribution should not be treated as a sale_or_exchange and the distributee member should not recognize any gain_or_loss in connection therewith further both i the aggregate built-in_gain or loss at the partnership level and ii the portion of such aggregate built-in_gain or loss allocable to the partner receiving such distribution may be adjusted by the full amount of net unrealized_gain or loss in the assets so distributed ruling_request sec_301_7701-3 of the procedure and administration regulations provides in part that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that in the absence of an election to be classified as an association a domestic eligible_entity with a single member will be disregarded as an entity separate from its owner if it has a single owner trust’s contribution of marketable_securities to y in exchange for the all of the ownership interests in y will be disregarded for federal tax purposes because y will not plr-145697-05 elect to be classified as an association and therefore will be disregarded as an entity separate from trust for federal tax purposes therefore as long as trust remains the single member of y items of income deduction credit gains and losses with respect to assets held within y should be reported directly on trust’s federal_income_tax returns as if trust continued to hold y assets directly ruling_request revrul_99_5 1991_1_cb_434 explains the federal_income_tax consequences when a single member domestic limited_liability_company that is disregarded for federal tax purposes as an entity separate from its owner under sec_301_7701-3 becomes an entity with more than one owner that is classified as a partnership for federal tax purposes revrul_99_5 addresses two situations in which the disregarded_entity becomes an entity classified as a partnership for federal tax purposes in situation an unrelated_person purchases an interest in the disregarded_entity from its owner for cash in situation an unrelated_person contributes cash to the disregarded_entity in exchange for an interest in the entity in situation revrul_99_5 concludes that the purchase of an interest in a disregarded_entity will be treated as the purchase of a share of the assets of the entity the assets being treated as owned directly by the owner of the disregarded_entity followed immediately by the contribution of the assets by the purchaser and the original owner to a newly formed partnership in exchange for ownership interests in situation revrul_99_5 concludes that the unrelated third party and the owner of the disregarded_entity are treated as contributing cash and the entity’s assets respectively to a newly formed partnership in exchange for partnership interests upon trust’s terminating distribution of interests in y to the remainder beneficiaries y will be converted from a disregarded_entity to a partnership similar to situation in revrul_99_5 the distribution of y interests by the trust shall be treated as a non-taxable pro_rata distribution of y assets subject_to any related liabilities to the remainder beneficiaries in accordance with the fractional share of trust residue to which each remainder beneficiary respectively is entitled as if such assets had been distributed outright from trust to the remainder beneficiaries the beneficiaries will be treated as contributing their respective interests in those assets to a partnership in exchange for ownership interests in the partnership under sec_721 no gain_or_loss will be recognized by the remainder beneficiaries as a result of the conversion of the disregarded_entity to a partnership revrul_99_5 situation ruling_request plr-145697-05 sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair_market_value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse c allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and sec_704 sec_1_704-3 provides that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 provides a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 provides that a securities_partnership is a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners' relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1 e iii b a partnership is an investment_partnership if on the date of each capital_account restatement the partnership holds qualified_financial_assets that constitute at least percent of the fair_market_value of the partnership's non-cash plr-145697-05 assets and the partnership reasonably expects as of the end of the first taxable_year in which the partnership adopts an aggregate approach under sec_1_704-3 to make revaluations at least annually sec_1_704-3 provides that qualified_financial_assets are any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules sec_1_704-3 and sec_1_704-3 provide two approaches to making aggregate reverse c allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must preserve the tax_attributes of each item of gain_or_loss realized by the partnership be determined under an approach that is consistently applied and not be determined with a view to reducing substantially the present_value of the partners' aggregate tax_liability trust represents that y's allocations will comply with sec_1 e vi trust represents that y will elect the partial netting approach described in sec_1_704-3 for making reverse sec_704 allocations sec_1_704-3 provides that to use the partial netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner's share of the book gains and losses and determining each partner's share of the tax gains and losses under the partial netting approach on the date of each capital_account restatement the partnership a nets its book gains and losses from qualified_financial_assets since the last capital_account restatement and allocates the net amount to its partners b separately aggregates all realized tax gains and all realized tax losses from qualified_financial_assets since the last capital_account restatement and c separately allocates the aggregate tax gain and aggregate tax loss to the partners in a manner that reduces the disparity between the book capital_account balances and the tax capital_account balances book-tax disparities of the individual partners plr-145697-05 after applying the relevant law to the information and representations submitted we rule that if y elects the partial netting approach for making reverse sec_704 allocations this will be a reasonable approach within the meaning of sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability ruling_request the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize aggregation of pre-contribution built-in gains and losses with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or private_letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in revproc_2001_36 2001_1_cb_1326 the service granted automatic permission for certain securities partnerships to aggregate contributed_property for purposes of making sec_704 allocations revproc_2001_36 also described the information that must be included with the ruling requests for permission to aggregate contributed_property for purposes of making sec_704 allocations submitted by partnerships that do not qualify for automatic permission trust represents that the burden to y of making sec_704 allocations separate from reverse sec_704 allocations will be substantial y will use the partial netting approach described in sec_1_704-3 for making sec_704 and reverse sec_704 allocations the likelihood that this type of aggregation could be abused by y and its partners is minimal after applying the relevant law to the information submitted and representations made we rule that if y uses the partial netting approach to make sec_704 allocations including reverse sec_704 allocations this will be a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1 e iii provided that a contribution or revaluation of the property and the plr-145697-05 corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to y by any partner other than the partners described in this ruling the remainder beneficiaries y must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 additionally this ruling applies only to the contributions to y made in connection with the terminating distributions by trust and treated as described above in ruling_request by the partners for which trust supplied specific information concerning the contributed assets as described above and not to any other contributions by the partners or any other future partner ruling_request sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner's_interest_in_the_partnership immediately before the distribution and loss shall not be recognized to such partner except that upon a distribution in liquidation_of_a_partner's_interest in a partnership where no property other than that described in sec_731 or sec_731 is distributed to such partner loss will be recognized to the extent of the excess of the adjusted_basis of such partner's_interest_in_the_partnership over the sum of -- a any money distributed and b the basis to the distributee as determined under sec_732 of any unrealized_receivables as defined in sec_751 and inventory as defined in sec_751 sec_731 provides that for purposes of sec_731 and sec_737 the term money includes marketable_securities and such securities shall be taken into account at their fair_market_value as of the date of the distribution sec_731 provides that for purposes of sec_731 the term marketable_securities means financial instruments and foreign_currencies which are as of the date of the distribution actively_traded within the meaning of sec_1092 sec_731 provides that for purposes of sec_731 the term marketable_securities also includes any financial_instrument the value of which is determined substantially by reference to marketable_securities plr-145697-05 sec_731 provides that the term financial_instrument includes stocks and other equity interests evidences of indebtedness options forward or futures contracts notional_principal_contracts and derivatives sec_731 provides that sec_731 shall not apply to the distribution from a partnership of a marketable_security to a partner if such partnership is an investment_partnership and such partner is an eligible_partner thereof sec_731 provides that the term investment_partnership means any partnership which has never been engaged in a trade_or_business and substantially_all of the assets by value of which have always consisted of- i money ii stock in a corporation iii notes bonds debentures or other evidences of indebtedness iv interest rate currency or equity notional_principal_contracts v foreign_currencies vi interests in or derivative financial instruments including options forward or futures contracts short positions and similar financial instruments in any asset described in any other subclause of this clause or in any commodity traded on or subject_to the rules of a board_of trade or commodity exchange vii other assets specified in regulations prescribed by the secretary or viii any combination of the foregoing sec_731 provides that a partnership shall not be treated as engaged in a trade_or_business by reason of i any activity undertaken as an investor trader or dealer in any asset described in sec_731 or ii any other activity specified in regulations prescribed by the secretary sec_731 provides that the term eligible_partner means any partner who before the date of the distribution did not contribute to the partnership any property other than assets described in sec_731 based solely on the information provided and representations made we conclude that the beneficiaries will be eligible partners of y within the meaning of sec_731 even though their asset contributions will be deemed contributions as set out in ruling number provided that the beneficiaries do not contribute any property other than property described in sec_731 prior to the date they receive an in-kind distribution from y if the condition stated above is met and if y meets the definition of an investment_partnership under sec_731 after y is converted from a disregarded_entity to a partnership an in-kind distribution to a partner of y will not be treated as a distribution of money as a result the in-kind distributions will not cause the partner to recognize gain_or_loss under sec_731 further both i the aggregate built-in_gain or loss at the partnership level and ii the portion of such aggregate built- in gain_or_loss allocable to the partner receiving such distribution may be adjusted by the full amount of net unrealized_gain or loss in the assets so distributed plr-145697-05 except as specifically ruled upon above we express no opinion on the federal pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer who requested it sec_6110 tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction that is not specifically covered by the above rulings of the code provides that it may not be used or cited as precedent being forwarded to x's authorized representative and x’s second authorized representative enclosures cc j thomas hines chief branch associate chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes sincerely
